GREENBERG TRAURIG, LLP 2700 Two Commerce Square 2001 Market Street Philadelphia, PA 19103 Phone: (215) 988-7800 Steven M. Felsenstein, Esq. Direct Dial:(215) 988-7837 Direct Fax:(215) 717-5248 E-mail:felsensteins@gtlaw.com March 3, 2014 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: New Century Portfolios SEC File Nos. 33-24041/811-5646 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information dated March 1, 2014 for New Century Portfolios that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No. 37 to the Registration Statement on Form N-1A of New Century Portfolios, which was filed electronically with the U. S. Securities and Exchange Commission on February 27, 2014. Please direct any questions related to this filing to me at the number listed above.In my absence, please feel free to contact Richard M. Cutshall, Esq., counsel to New Century Portfolios, at(312) 476-5121. Very truly yours, /s/ Steven M. Felsenstein Steven M. Felsenstein cc: Nicole M. Tremblay, Esq. Richard M. Cutshall, Esq.
